Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Zeller (Reg. No.: 28,491) on 11/04/2021.  
The application has been amended as follows: (amended claim 1).
1.	(Currently Amended)  An endoscopic snare comprising:
	a flexible sheath having a distal end opening at a distal end part of the sheath;
	a cable configured to slide in the sheath, the cable having a distal end;
	a snare loop having a first end connected to the distal end of the cable, the snare loop projecting from or retracting into the distal end opening of the sheath;
	a cylindrical distal end tip disposed entirely within the flexible sheath and having a distal end surface spaced from the distal end opening of the sheath and retaining a second end of the snare loop at a specific position in the distal end part of the sheath by attachment of the second end of the snare loop to a back side of the distal end tip with part of the snare loop tucked through a gap between an inner surface of the sheath and [[said]] a lateral side of the distal end tip, where the snare loop penetrates through an axial lumen defined in the distal end tip; and
	a hand operating part for operating the snare loop via the cable, wherein
.

Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a method for an endoscopic snare comprising, inter alia, a cylindrical distal end tip disposed entirely within the flexible sheath and having a distal end surface spaced from the distal end opening of the sheath and retaining a second end of the snare loop at a specific position in the distal end part of the sheath by attachment of the second end of the snare loop to a back side of the distal end tip with part of the snare loop tucked through a gap between an inner surface of the sheath and a lateral side of the distal end tip.
The closest prior art, Ogiu (US Pat. No.: 4,181,131) discloses an endoscopic snare comprising: a flexible sheath, a snare loop with one end attached to sheath and is configured expand into an asymmetric shape.  Komiya (US Pat. No.: 4,325,374) teaches a snare with one end of the snare secured between a cylindrical distal end tip and a sheath.  Salameh (US Pub. No.: 2004/0092953) teaches a cable slidably disposed within a sheath and having a distal end connected to a proximal end of a snare loop.  However, none of Ogiu, Komiya, and Salameh discloses that the cylindrical distal end tip retains a second end of the snare loop at a specific position in the distal end part of the sheath by attachment of the second end of the snare loop to a back side .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JING RUI OU/Primary Examiner, Art Unit 3771